IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

TERRANCE LEONARD                    NOT FINAL UNTIL TIME EXPIRES TO
ASHWOOD,                            FILE MOTION FOR REHEARING AND
                                    DISPOSITION THEREOF IF FILED
      Appellant,
                                    CASE NO. 1D14-1330
v.

STATE OF FLORIDA,

      Appellee.


_____________________________/

Opinion filed January 12, 2015.

An appeal from the Circuit Court for Duval County.
Charles Cofer, Judge.

Nancy A. Daniels, Public Defender, and Joanna Aurica Mauer, Assistant Public
Defender, Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, and Samuel Steinberg, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

PADOVANO, MARSTILLER, and OSTERHAUS, JJ., CONCUR.